DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 01/05/2021.  
 
Allowable Subject Matter
2.	Claims 1-42 is allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 19 and 31, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Zhao teaches the limitation: “a system that utilizes tangible tracking blocks that can be magnetically held together to form an object analog the user could use within a virtual reality or augmented reality experience to increase immersion by hold a shape in the real world that is close to the virtual representation”. But the claims recite a different combination of limitation: “a set of reconfigurable artifacts comprising a plurality of reconfigurable artifacts of different lengths having multi-piece twistable structures with multiple unified parts that are interlocked into a whole with twistable joints that are configured to be shaped and assembled to represent different objects; a set of haptic hardware components comprising a plurality of hardware components selected from the group consisting of tracking hardware, input modules, and output modules; and a haptic reconfigurable artifact software platform configured to facilitate generation of reconfigurable artifact-based haptic proxies using items of the set of reconfigurable artifacts and the set of haptic hardware components, wherein the haptic reconfigurable artifact software platform is configured to implement a 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 18, 2021